Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 12/15/2021.  


Allowable Subject Matter


2.	Claims 1, 3-11, and 13-22 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 12/15/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.   
3.	The totality of each element and/or step in claims 1, 3-11, and 13-22 are not alluded to in the combined art of Kohli and Whitehead. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Kohli and Whitehead does not teach or suggest "the first data connection providing access to a first data source of a first external software service, the first data connection setting information specifying use of first stored authentication information, associated with the software component environment, to establish access to the first external software service through the first data connection; associating, by the hardware processor, the software component 

5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

6.	Claims 1, 3-11, and 13-22 are patentable.
7. 	Claims 2, and 12 are cancelled. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436